DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 01/13/2022. 
Claims 1-18 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 01/13/2022 are noted. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 to 14 of U.S. Patent No. 11,259,728 (U.S. Patent Application No. 16/897,237).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1 to 14).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.  Dependent claims 2 to 9 and 11 to 18 are also rejected due to their dependency of rejected independent claims. The claim comparisons are seen below in the chart.



Instant Application 17,575,515
U.S. Patent 11,259,728
1. A non-transitory computer-readable medium having computer-readable instructions stored thereon that are executable by one or more processors to: 

serve a first psychological test to the patient through a virtual patient portal executing on a computing device; 

transform results of the first psychological test into a set of psychological conditions of the patient; 

match a first meditation path, from a set of predefined meditation paths, to the patient, based at least in part on a severity of each psychological condition in the set of psychological conditions; 





at a first time, serve a first guided meditation track in the first meditation path to the patient through the virtual patient portal; 

collect patient data during completion of the first meditation path by the patient; 




at a second time succeeding completing of the first meditation path by the patient, serve a second psychological test to the patient through the virtual patient portal; 

match a second meditation path, from the set of predefined meditation paths, to the patient based at least in part on results of the second psychological test and the patient data collected during completion of the first meditation path by the patient; and 

at a third time succeeding the second time, serve a second guided meditation track in the second meditation path to the patient through the virtual patient portal.  

2. The non-transitory computer-readable medium of claim 1, wherein the patient data collected during completion of the first meditation path by the patient comprises biometric data.  


3. The non-transitory computer-readable medium of claim 1, wherein the instructions are further executable by the one or more processors to calculate a meditation score comprising a quantitative value based on the patient data collected during completion of the first meditation path by the patient, and wherein matching the second meditation path to the patient is further based on the meditation score.  

4. The non-transitory computer-readable medium of claim 3, wherein the patient data comprises biometric data read from a sensor device worn by the patient during completion of the first meditation path by the patient.  

5. The non-transitory computer-readable medium of claim 1, wherein the first meditation path is associated with a first difficulty level, and wherein the second meditation path is associated with a second difficulty level greater than the first difficulty level.  

6. The non-transitory computer-readable medium of claim 1, wherein the computer- readable instructions are further executable by the one or more processors to modify the first meditation path based on the results of the first psychological test.  

7. The computer-readable medium of claim 1, wherein the computer-readable instructions are further executable by the one or more processors to modify the second meditation path based on the results of the second psychological test.  

8. The non-transitory computer-readable medium of claim 1, wherein the computer- readable instructions are further executable by the one or more processors to: receive an electronic medical record of the patient indicating an upcoming scheduled surgery; assign a preoperative meditation path to the patient; and at a fourth time preceding the upcoming scheduled surgery, serve a guided meditation track in the preoperative meditation path to the patient through the virtual patient portal.  

9. The non-transitory computer-readable medium of claim 1, wherein the computer- readable instructions are further executable by the one or more processors to: access a current biometric signal of the patient; infer a current physiological state of the patient from the current biometric signal of the patient; select an alternate guided meditation track outside of the second meditation path based on an intensity of the current physiological state of the patient; and serve the alternate guided meditation track to the patient through the virtual patient portal.  


10. A computing device, wherein the computing device comprises: one or more processors; a memory for storing a computer-readable medium; wherein the computer-readable medium comprises computer-readable instructions stored therein that are executable by the one or more processors to: 

serve a first psychological test to the patient through a virtual patient portal executing on a computing device; 45 of 48Attorney Docket No. 130495-0002CT02 

transform results of the first psychological test into a set of psychological conditions of the patient; 

match a first meditation path, from a set of predefined meditation paths, to the patient, based at least in part on a severity of each psychological condition in the set of psychological conditions; 




at a first time, serve a first guided meditation track in the first meditation path to the patient through the virtual patient portal; 

collect patient data during completion of the first meditation path by the patient; 

at a second time succeeding completing of the first meditation path by the patient, serve a second psychological test to the patient through the virtual patient portal; 

match a second meditation path, from the set of predefined meditation paths, to the patient based at least in part on a result of the second psychological test and the patient data collected during completion of the first meditation path by the patient; and 

at a third time succeeding the second time, serve a second guided meditation track in the second meditation path to the patient through the virtual patient portal.  

11. The computing device of claim 11, wherein the patient data collected during completion of the first meditation path by the patient comprises biometric data.  

12. The computing device of claim 11, wherein the computer-readable instructions are further executable by the one or more processors to calculate a meditation score comprising a quantitative value based on the patient data collected during completion of the first meditation path by the patient, and wherein matching the second meditation path to the patient is further based on the meditation score.  

13. The computing device of claim 12, wherein the patient data comprises biometric data read from a sensor device worn by the patient during completion of the first meditation path by the patient.  

14. The computing device of claim 11, wherein the first meditation path is associated with a first difficulty level, and wherein the second meditation path is associated with a second difficulty level greater than the first difficulty level.  

15. The computing device of claim 11, wherein the computer-readable instructions are further executable by the one or more processors to modify the first meditation path based on the results of the first psychological test.  

16. The computing device of claim 11, wherein the computer-readable instructions are further executable by the one or more processors to modify the second meditation path based on the results of the second psychological test.  

17. The computing device of claim 11, wherein the computer-readable instructions are further executable by the one or more processors to: receive an electronic medical record of the patient indicating an upcoming scheduled surgery; assign a preoperative meditation path to the patient; and at a fourth time preceding the upcoming scheduled surgery, serve a guided meditation track in the preoperative meditation path to the patient through the virtual patient portal.  


18. The computing device of claim 11, wherein the computer-readable instructions are further executable by the one or more processors to: access a current biometric signal of the patient; infer a current physiological state of the patient from the current biometric signal of the patient; select an alternate guided meditation track outside of the second meditation path based on an intensity of the current physiological state of the patient; and serve the alternate guided meditation track to the patient through the virtual patient portal.

1. A non-transitory computer-readable medium having computer-readable instructions stored thereon that are executable by a processor to: 


serve a first psychological test to the patient through a virtual patient portal executing on a computing device; 

transform results of the first psychological test into a set of psychological conditions of the patient; 

match intensities of psychological conditions in the set of psychological conditions to a particular template psychological test result in a set of template psychological test results; 

assign a first meditation path, from a set of predefined meditation paths, to the patient, the first mediation path associated with the particular template psychological test result; 

at a first time, serve a first guided meditation track in the first meditation path to the patient through the virtual patient portal; 

calculate a meditation score based on data collected during completion of the first meditation path by the patient; 

at a second time succeeding completion of the first meditation path by the patient, serve a second psychological test to the patient through the virtual patient portal; 

match a second meditation path, from the set of predefined meditation paths, to the patient based on results of the second psychological test and the meditation score; and 



at a third time succeeding the second time, serve a second guided meditation track in the second meditation path to the patient through the virtual patient portal.

2. The non-transitory computer-readable medium of claim 1, wherein the computer-readable instructions are further executable by a processor to calculate new intensities of each psychological condition in the set of psychological conditions of the patient based on results of the second psychological test.
3. The non-transitory computer-readable medium of claim 1, wherein the meditation score comprises a quantitative value based on data collected during completion of the first meditation path by the patient.
4. The non-transitory computer-readable medium of claim 1, wherein the first meditation path is associated with a first difficulty level, and wherein the second meditation path is associated with a second difficulty level greater than the first difficulty level.
5. The non-transitory computer-readable medium of claim 1, wherein the meditation score comprises a quantitative value related to biometric data read from a sensor device worn by the patient during completion of the first meditation path by the patient.
6. The non-transitory computer-readable medium of claim 5, wherein the computer-readable instructions are further executable by a processor to download biometric data from the sensor device worn by the patient during completion of the first guided meditation track in the first meditation path by the patient.
7. The non-transitory computer-readable medium of claim 1, wherein the computer-readable instructions are further executable by a processor to modify the first meditation path based on the results of the first psychological test.
8. The non-transitory computer-readable medium of claim 1, wherein the computer-readable instructions are further executable by a processor to modify the second meditation path based on the results of the second psychological test.
9. The non-transitory computer-readable medium of claim 1, wherein the computer-readable instructions are further executable by a processor to: receive an electronic medical record of the patient indicating an upcoming scheduled surgery; assign a preoperative meditation path to the patient; and at a fourth time preceding the upcoming scheduled surgery, serve a guided meditation track in the preoperative meditation path to the patient through the virtual patient portal.
10. The non-transitory computer-readable medium of claim 1, wherein the computer-readable instructions are further executable by a processor to: access a current biometric signal of the patient; infer a current physiological state of the patient from the current biometric signal of the patient; select an alternate guided meditation track outside of the second meditation path based on an intensity of the current physiological state of the patient; and serve the alternate guided meditation track to the patient through the virtual patient portal.







11. A computing device, wherein the computing device comprises: a processor; a memory for storing a computer-readable medium; wherein the computer-readable medium comprises computer-readable instructions stored therein that are executable by the processor to: 

serve a first psychological test to the patient through a virtual patient portal executing on a computing device; 

transform results of the first psychological test into a set of psychological conditions of the patient; 

match intensities of psychological conditions in the set of psychological conditions to a particular template psychological test result in a set of template psychological test results; 

assign a first meditation path, from a set of predefined meditation paths, to the patient, the first meditation path associated with the particular template psychological test result; 
at a first time, serve a first guided meditation track in the first meditation path to the patient through the virtual patient portal; 

calculate a meditation score based on data collected during completion of the first meditation path by the patient; 
at a second time succeeding completing of the first meditation path by the patient, serve a second psychological test to the patient through the virtual patient portal; 

match a second meditation path, from the set of predefined meditation paths, to the patient based on a result of the second psychological test and the meditation score; and 



at a third time succeeding the second time, serve a second guided meditation track in the second meditation path to the patient through the virtual patient portal.

12. The computing device of claim 11, wherein the computer-readable instructions are further executable by a processor to calculate new intensities of each psychological condition in the set of psychological conditions of the patient based on results of the second psychological test.
13. The computing device of claim 11, wherein the meditation score comprises a quantitative value based on data collected during completion of the first meditation path by the patient.
14. The computing device of claim 11, wherein the first meditation path is associated with a first difficulty level, and wherein the second meditation path is associated with a second difficulty level greater than the first difficulty level.
15. The computing device of claim 11, wherein the meditation score comprises a quantitative value inversely proportional to a magnitude of alpha waves read from an electroencephalography headset worn by the patient during completion of the first meditation path by the patient.
16. The computing device of claim 11, wherein the computer-readable instructions are further executable by a processor to download electroencephalography data from the electroencephalography headset during completion of the first guided meditation track in the first meditation path by the patient.
17. The computing device of claim 11, wherein the computer-readable instructions are further executable by a processor to modify the first meditation path based on the results of the first psychological test.
18. The computing device of claim 11, wherein the computer-readable instructions are further executable by a processor to modify the second meditation path based on the results of the second psychological test.
19. The computing device of claim 11, wherein the computer-readable instructions are further executable by a processor to: receive an electronic medical record of the patient indicating an upcoming scheduled surgery; assign a preoperative meditation path to the patient; and at a fourth time preceding the upcoming scheduled surgery, serve a guided meditation track in the preoperative meditation path to the patient through the virtual patient portal.
20. The computing device of claim 11, wherein the computer-readable instructions are further executable by a processor to: access a current biometric signal of the patient; infer a current physiological state of the patient from the current biometric signal of the patient; select an alternate guided meditation track outside of the second meditation path based on an intensity of the current physiological state of the patient; and serve the alternate guided meditation track to the patient through the virtual patient portal.







Regarding the prior art
 
Upon conducting a prior art search, the closest prior art appears to be U.S. Patent 6,425,764 to Lamson, U.S. Patent Application Publication 2006/0189878 A1 to Joshi et al. and 2003/0135128 A1 to Suffin et al.  Lamson generally discloses a method of treating a psychological, psychiatric, or medical condition by choosing a psychological strategy for treating the condition, encoding electronic instructions for a virtual reality environment in such a way that the interactive virtual reality environment implements the psychological strategy, loading electronic instructions into a virtual reality technology unit equipped with a display for displaying the virtual reality environment and with a patient input device for receiving responses to the environment from the patient, and instructing the human patient how and when to use the virtual reality technology unit to interact with the environment.  Joshi generally discloses an invention for automatically generating the `Guided Meditation` using the customer Preferences and Requirements.  The customer Preferences and requirements if specified can be used to select meditation stages, language used for instructions, duration, and theme of meditation and ambience sounds for the entire `Guided Meditation`.  Suffin generally discloses a method and system for modulating a subject's brain physiology.  The invention enables integration of neurophysiologic information and behavioral data for predicting the outcome of treatment of a subject.  The present invention is based, in part, upon the inventors' discoveries that quantitative neurophysiologic information, preferably including quantitative electrophysiologic information, is a reliable indicator by which to choose therapies for individuals with behaviorally-diagnosed psychiatric conditions and to predict outcomes from selected therapies.  It has been discovered that such quantitative information is more reliable and useful for guiding treatment of mental disorders than traditional diagnostic classifications arrived at by standard qualitative psychiatric procedures known in the art, which are largely based on interview, observation, and the like.  

However, Lamson, Joshi and/or Suffin does not in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. 

Conclusion
Claims 1 to 18 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715